COLINS, Judge,
concurring and dissenting.
I dissent with the majority’s conclusions concerning the conduct of the hearings. Specifically, I feel that CEPA’s counsel was unduly restricted in his cross-examination of SEPTA employees. I agree with the majority’s resolution of the remainder of the issues upon appeal.
However, I would like to note that SEPTA has, itself, delayed the imposition of this rate increase through the institution of unnecessary litigation. Specifically, SEPTA attempted to appeal an interlocutory order, without complying with the mandates of the Rules of Appellate Procedure concerning the filing of such interlocutory appeals. Furthermore, the appellant also filed a request for a supersede-as, based upon questionable authority, which was ultimately denied. The aforementioned tactics have only served to delay this Court’s ultimate resolution of the matter on its merits and have generated additional costs and expenses which will eventually be borne by the taxpayers of the Commonwealth, generally, and SEPTA riders specifically.